1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 30,948

10 TERRY PHILLIPS,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 Karen L. Townsend, District Judge


14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Chief Public Defender
18 Adrianne R. Turner, Assistant Public Defender
19 Santa Fe, NM

20 for Appellant


21                                 MEMORANDUM OPINION

22 VIGIL, Judge.
1        Defendant attempts to appeal an order dismissing his appeal in district court for

2 lack of jurisdiction. We proposed to dismiss the appeal for lack of a final order, as

3 there was a motion for reconsideration of the order still pending. Defendant has

4 timely responded and acknowledges that his appeal was from a non-final order.

5 Therefore, for the reasons stated in the calendar notice, we dismiss the appeal.

6 Mandate shall issue forthwith.

7        IT IS SO ORDERED.



8                                                _______________________________
9                                                MICHAEL E. VIGIL, Judge


10 WE CONCUR:



11 _________________________________
12 CELIA FOY CASTILLO, Chief Judge



13 _________________________________
14 JAMES J. WECHSLER, Judge




                                             2